Citation Nr: 0319010	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  01-07 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a temporary total disability evaluation for 
purposes of convalescence under the provisions of 38 C.F.R. 
§ 4.30 for the period from September 1, 2000 to December 18, 
2000.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from July 1978 to January 
1984.

This appeal arises from a February 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  In this decision, the RO denied 
entitlement to a temporary total disability evaluation for 
purposes of convalescence under the provisions of 38 C.F.R. 
§ 4.30 for the period from September 1, 2000 to December 18, 
2000.


REMAND

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

The record does not indicate that the veteran received the 
appropriate VCAA notification regarding the issue on appeal.  
In fact, the last issued Statement of the Case (SOC) in July 
2001 informed the veteran of the old provisions of 38 C.F.R. 
§ 3.102 and § 3.159, which required a claimant to submit a 
well-grounded claim prior to invoking VA's duty to assist.  

In addition, a number of VA medical records have been 
associated with the claims file since the July 2001 SOC.  
There is no indication that the RO has reviewed this evidence 
to determine if it is pertinent to the current appeal and, if 
it is, prepared a Supplemental Statement of the Case (SSOC) 
discussing this evidence.

On May 1, 2003, prior to the Board's consideration of the 
claim on appeal, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) is invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The Board 
notes that a waiver of RO consideration was received in 
December 2001.  However, this waiver was given for 
consideration of evidence in connection with an appeal for an 
increased evaluation for lower extremity disorders that was 
the subject of another Board decision.  There is no 
indication that the veteran intended to waive RO 
consideration in connection with the current claim.  Thus, in 
light of this new judicial precedent, the Board is compelled 
to remand the veteran's case to the RO in order to provide 
the veteran appropriate notice under 38 U.S.C.A. § 5103(a) 
and (b) and for issuance of a SSOC regarding all evidence 
received since the last issued SOC.  Also in regard to the 
VCAA, the RO must provide adequate notice of the new 
provisions governing VA's duty to notify and assist.  

Finally, a review of the claims file indicates that the 
veteran was awarded Social Security Administration (SSA) 
disability benefits in October 2002.  A copy of this decision 
is of record.  The veteran's cervical spine disability, 
treatment of which is 



the basis for the current claim, was discussed in the SSA 
decision.  However, VA has not obtained the medical evidence 
reviewed by the SSA in awarding this benefit.  VA's duty to 
assist requires it to obtain relevant medical evidence in the 
possession of the SSA.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  The medical evidence in the 
possession of the SSA must be obtained on remand.

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the RO for the following:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  Contact the appropriate SSA office 
and request legible copies of all medical 
evidence reviewed in the award of 
disability benefits to the veteran in 
October 2002.  All evidence obtained 
should be incorporated into the claims 
file.  

3.  Request the appellant to identify all 
VA and non-VA healthcare providers that 
have treated his cervical spine 
disability from August 1, 2000 to 
December 18, 2000.  Make arrangements to 
obtain all identified treatment records 
that have yet to be associated with the 
claims file.  All evidence obtained 
should be incorporated into the claims 
file.  

4.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claim.  

5.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained since the issuance 
of the July 2001 SOC.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished an SSOC and afforded 
a reasonable period of time within which 
to respond thereto.  The SSOC must 
include citation to 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




